PER CURIAM.
We affirm the trial court’s order granting a modification of the Final Judgment of dissolution to permit the newly remarried wife to move with the children to Minnesota. The trial judge followed the test adopted by this court in DeCamp v. Hein, 541 So.2d 708 (Fla. 4th DCA 1989). The husband did not seek residential custody of the children, only to restrict the wife from moving with the children out of state. While the issue is close, we cannot say that the trial court abused its discretion where there were some difficulties between the parties; the husband conceded that the move would be a positive improvement for the wife; the wife suggested feasible, substitute visitation arrangements; the motive for the move admittedly was neither to prevent or defeat the husband’s access to the children or flaunt the authority of the court; two of the three children wanted to move with the mother; and the third child, while having mixed emotions about being separated from his father, also expressed a desire not to be separated from his siblings.
Affirmed.
DOWNEY, DELL and WARNER, JJ., concur.